Citation Nr: 0011021	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active military service from June 1961 to 
March 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision by the 
Manila Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for left knee 
disability.  The matter of service connection for right knee 
disability is not in appellate status.  Although the RO 
denied service connection for degenerative arthritis of the 
both knees in a rating decision in February 1999, the veteran 
submitted a notice of disagreement only as to the right knee.  

FINDING OF FACT

No competent medical evidence has been submitted linking any 
post-service left knee disability to the veteran's period of 
active service or any incident therein.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
degenerative arthritis of the left knee is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

Service medical records include September 1975 clinical 
reports revealing a provisional diagnosis of possible 
"tearing ligament" and complaints of a burning sensation in 
the left knee for approximately 10 days.  The veteran 
reported that he twisted his left knee in a football game.  
Nothing remarkable other than pain on full extension was 
noted; there was no swelling, lateral instability, or 
patellar pain.  The assessment was contusion vs. minor 
ligament injury.  Also of record is a report of August 1980 
medical examination, revealing normal lower extremities on 
clinical evaluation, including a report of medical history 
that the veteran's "knee [was] stable."  Subsequent medical 
examination reports in October 1981, September 1982, July 
1983, June 1985, August 1987, and November 1988 are silent 
for any knee complaint or finding of left knee abnormality on 
clinical evaluation.  March and December 1991 service 
separation medical examinations are likewise devoid of any 
knee compliant by the veteran, and they reveal no abnormal 
clinical findings related to any left knee disability.  

VA neurological examination in June 1992 revealed no 
pertinent abnormal finding.  Electromyography report in July 
1992 disclosed nothing pertinent to the veteran's left knee.

A September 1996 x-ray study revealed mild degenerative 
changes of the left knee.  VA orthopedic examination 
conducted in May 1997 included a history of injury to the 
left knee 15 years earlier with complaints of pain and flare-
ups during cold weather.  The veteran reported that he could 
walk during periods of flare-ups with a cane, but could not 
bend his knee.  The diagnosis was minimal degenerative 
changes of both knees.  X-ray study in May 1997 disclosed 
minimal osteosclerotic changes in the articular surface of 
the left knee; the impression was minimal degenerative 
changes of both knees.  (Emphasis supplied.)

Analysis

The issue for determination is whether this veteran is 
entitled to service connection for degenerative arthritis of 
the left knee.  In well-grounded cases, service connection 
may be granted for disability arising from disease or injury 
incurred in or aggravated by active service in the Armed 
Forces.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
arthritis if the disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Anderson v. West, 12 Vet. App. 491 (1999); see 
also Epps v. Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The U.S. Court of Appeals for Veterans Claims (Court) has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In this case, the veteran has failed to establish a well-
grounded claim with respect to his left knee disability.  In 
general, the clinical evidence of record does not link the 
post-service degenerative arthritis of the left knee to his 
active service.  The Board recognizes that the service 
medical records reflect a September 1975 provisional 
diagnosis of "tearing ligaments" in the left knee.  
Nonetheless, there were no clinical findings of any left knee 
abnormality on subsequent, in-service medical examinations 
conducted in 1981, 1982, 1983, 1987 and 1988, and there was 
no evidence of residual left knee disability noted on March 
and December 1991 separation examinations.  

Furthermore, post-service medical records do not support or 
substantiate that the veteran's degenerative changes of the 
left knee relate to his period of service.  As noted above, 
in 1996, he was determined to have minimal degenerative 
changes of the left knee.  However, there was no evidence to 
suggest that such disability was linked to his period of 
active service.  Moreover, in spite of the reported history 
of an injury to the left knee 15 years earlier, noted during 
VA examination in May 1997, there is no competent medical 
evidence pointing to a nexus or relationship between the 
post-service degenerative changes of the knee and his active 
service.  

The Board is aware of the veteran's allegations that his 
current left knee disability relates to certain in-service 
experiences.  However, if the issue is one that involves 
medical etiology (such as a nexus between current disability 
and in-service injury or disease), medical diagnosis, or 
medical causation, the veteran must offer competent medical 
evidence sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Given that this issue 
entails questions of a medical nexus, such lay allegations 
fall well short of competent evidence sufficient to establish 
a well-grounded claim.  This veteran has not submitted 
evidence of the requisite qualifications, training, or skills 
so as to render his statements medically competent.  
Therefore, in this respect as well, he has not established a 
well-grounded claim.  See Caluza, 7 Vet. App. at 506.

In light of the veteran's failure to present competent 
medical evidence that satisfies the aforementioned 
requirements, the Board concludes that this claim is not well 
grounded.  The duty to assist the veteran is triggered only 
on the submission of a well-grounded claim.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  As this claim for 
service connection is not well grounded, no such duty arises 
in this case.  38 U.S.C.A. § 5107.  


ORDER

Service connection for degenerative arthritis of the left 
knee is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


